DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation of Claims 
Applicants are reminded that a recitation of the intended use in an apparatus or system claim ("for doing something") of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See e.g. In re Collier, 158 USPQ 266, 267 (CCPA 1968) (where the court interpreted the claimed phrase "a connector member for engaging shield means" and held that the shield means was not
a positive element of the claim since "[t]here is no positive inclusion of 'shield means' in what is apparently intended to be a claim to structure consisting of a combination of elements." See, for example, the well settled case laws that such statements ( ...to generate... , execute ...,  identify ) as to possible future acts or to what may happen in a method or operation, are essentially method limitations or statements of intended or desired use and do not serve to patentably distinguish the claimed structure over that of the references; see In Re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casev, 152 USPQ 235; In re Otto, 136 USPQ
458; Ex parte Masham, 2 USPQ 2nd 1647; In re Swinehart 169 USPQ 226 (CCPA
1971 );  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 
In summary, language in a system claim that states only the intended use or intended result, does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
See MPEP 2114 [R-1] which states: 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the  claim. Ex parte Masham, 2 USPQ 2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions. In re Dalvi, 120 USPQ 528, 531.

Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ 2nd 1525, 1528
 
If the examiner has a "reason to believe" that a functional limitation can be performed
by the prior art structure, the examiner should establish a prima facie case, and then
shift the burden to the applicant to prove otherwise.
The strongest rejection to make is one in which the reference explicitly discloses all
claimed features or limitations including those recited as functional language.	
The examiner should therefore search for all claimed features or limitations including
functional language.
However, if the prior art fails to explicitly disclose limitations recited as
functional language, the examiner should determine:
Whether the prior art discloses all claimed structural limitations, and
Whether the disclosed structure is capable of performing the recited function



 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated  by Dirac et al (US Pub., No., 20156/0379430 A1)

With respect to claim 11,  Dirac teaches a system comprising:
	at least one data processor (Fig. 1, 162 discloses processors); and at least one memory storing instructions which, when executed by the at least one data processor (Fig, 1, 166, ML algorithm implementation and Fig. 18, discloses in memory filtering operation and Fig. 34 and paragraph [0214], discloses storing representation of decision tree nodes  ) , result in operation comprising 


generating, based at least on one or more inputs received from a client device, a data processing pipeline configured to generate a machine learning model having a set of parameters for performing a task associated with an input dataset, the data processing pipeline (Fig. 1, 142, discloses MLS job queue [pipeline], 154 algorithm parameters [ a set of parameter] , paragraph [0095], discloses one or more parameters that maybe used by the MLS to perform the operations ,  and  paragraph [0140], discloses recipes may be applied either to data record  that have already split into training data and test subset [generating data processing] …, the recipe management components  of the MLS may enable generation of each-to-understand compound models..,      a pipeline of successive transformation to be performed stating with a given input data within a single recipe.., the MLS may perform parameter)  including an orchestrator node, a preparator node, and a plurality of executor nodes, the preparator node configured to generate, based at least on the input dataset (Fig. 50, discloses initial data preparation [a preparator node], learing iterations [ executions], paragraph [0260], discloses liner prediction models are .., training mode interactively, e.g., with each iteration representing an attempt to improve .., training iterations that are based on analysis of respective sets of observation.., and paragraph [0261], discloses transformation  may be performed during an initial data preparation phase 5010 produced a set of modified or prepared observation  record [ orchestrator node]) ,  

a training dataset, the plurality of executor nodes configured to execute a plurality of machine learning trials, each of the plurality of machine learning trials being executed by at least applying, to the training dataset, a different type of machine learning model and/or a different sets of trial parameters, and the orchestrator node configured to identify, based at least on a result of the plurality of machine learning trials, the machine learning model having the set of parameters for performing the task (Fig. 24, 2702 and paragraph [0188], discloses observation records 2702 is split five different way to observation  respecting training  sets .., Fig. 50, discloses initial data preparation [training data set]. 5020 discloses learning iterations [plurality of machine learning trials] .., 5050 production/test data set  and model execution 5050 [applying ] and production model [orchestrator node] );

 58Via EFSDocket No.: 54874-568F01US/200585US01 Filing Date: September 24, 2020Customer No.: 64280 identifying one or more pools of machine learning trials, each pool of machine learning trials being assigned for execution at a single one of the plurality of executor nodes (Figs. 3, 56-57, paragraphs [0062]- [0063], paragraph [0104], discloses provider network for a machine learing services.., each availability container 366 has its own set of MLS ..,  paragraph [00287], discloses using quantile binning transformations to capture on-liner relationships between raw input variable and prediction target variables of a machine learing model  and    paragraph [0291], discloses concurrent binning plans that may be  generating  during  a training phase  of model at machine learning ); and

 executing the data processing pipeline to generate the machine learning model for performing the task, the executing of the data processing pipeline includes executing the one or more pools of machine learning trials(paragraph [0099], discloses the MLS may require clients 164 to define data source within the .., paragraph [0100], discloses the MLS request landler, 180 may generate and store corresponding job objects within a job queue..,  various machine learing tasks may also be stored within the storage services 252 and/or the database services 255.., paragraph [0101], discloses authorization and authentication of client requests may be performed  with the help identify management serves..) .  

With respect to claim 2, Dirac teaches elements of claim 1 furthermore, Dirac teaches the  system  further comprising: 
determining a runtime for executing the plurality of machine learning trials, the runtime including a non-computation time and a computation time(Fig. 9B 952 , discloses verify that JK meets run-time validation criteria, Fig. 11,, 1110, discloses recipe run-time manager   paragraph [0451], discloses verify that the different data set meets the run time acceptance criterions the recipe and paragraph [0063], discloses run-time performance metric associated with the particular prediction runtime goal..) ; and 
generating, based at least on a ratio of computation time to non-computation time, the one or more pools of machine learning trials, each pool of machine learning trials being generated to have an above threshold ratio of computation time to non-computation time without including an above threshold quantity of machine learning trials (Fig. 43, and paragraph [0243], discloses  estimating of the contribution 4334 to predication run time cost [a ratio of computation time]) . 
 
With respect to claim 3, Dirac teaches elements of claim 1, furthermore, Dirac teaches the  system  further comprising: executing a portion of the plurality of machine learning trials using a sub-sample of the training dataset(Fig. 763, discloses sub-ample, Fig. 21, 60% sample of original data set, Fig. 38 and paragraph [0224], discloses a plurlity of jobs that may be generated for training a model that uses an ensemble of decision trees at a machine learning services ..).  

With respect to claim 4, Dirac teaches elements of claim 3, furthermore, Dirac teaches the  system  further comprising: determining, based at least on an available time budget, a sub-sampling ratio corresponding to a portion of the training dataset used for executing the portion of the plurality of machine learning trials(paragraph [0226], discloses budget  goal and paragraph [0232], discloses the goals may be include elapsed time goals for producing predication a data .., budget goals regarding the maximum billing cost per prediction) .  

With respect to claim 5, Dirac teaches elements of claim 4, furthermore, Dirac teaches the  system wherein the sub-sampling ratio is determined by at least determining a first runtime associated with a first portion of the training dataset and a second runtime associated with a second portion of the training dataset, the second portion of the training 59Via EFSDocket No.: 54874-568F01US/200585US01 Filing Date: September 24, 2020Customer No.: 64280 dataset being a first bisection of the first portion of the training dataset, and wherein the sub- sampling ratio is determined to be a third portion of the training dataset corresponding to a second bisection between the first portion and the second portion in response to the first runtime exceeding a threshold portion of the available time budget and the second runtime not exceeding the threshold potion of the available time budget (Fig. 40, 4016, discloses prediction run-time goals, Fig. 9B 952 , discloses verify that JK meets run-time validation criteria, Fig. 11,, 1110, discloses recipe run-time manager   paragraph [0451], discloses verify that the different data set meets the run time acceptance criterions the recipe and paragraph [0063], discloses run-time performance metric associated with the particular prediction runtime goal..).  



With respect to claim 6, Dirac teaches elements of claim 3 furthermore, Dirac teaches the  system  further comprising: determining a switch point at which a full training dataset is used for executing a remaining portion of the plurality of machine learning trials(paragraph [0161], discloses machine learing input data set .., in order to train and evaluate to a model, number  of filtering or input record rear rearrangement option  to be performed in a sequence on an input data stet… dividing data into N subset ..).  
With respect to claim 7, Dirac teaches elements of claim 1, furthermore, Dirac teaches the  system  wherein the switch point is determined based at least on an available time budget and a runtime associated with using the full training dataset to execute a machine learning trial, and wherein the switch point is determined to accommodate, within the available time budget, at least a single machine learning trial executed using the full training dataset (paragraph [0161], discloses machine learing input data set .., in order to train and evaluate to a model, number  of filtering or input record rear rearrangement option  to be performed in a sequence on an input data stet… dividing data into N subset .., paragraph [0232]disclose maximum amount of time to be consumed to train the model, budget not to exceeded for train the model or a time or budget limit  goals).  
With respect to claim 8, Dirac teaches elements of claim 1, furthermore, Dirac teaches the  system  further comprising: adjusting a proportion of trial parameters sampled from a uniform distribution to avoid a convergence to a local minima within a hyper-parameter space for generating the machine learning model(paragraph [0263], discloses the previously-stored parameters or weights may be updated if needed in one or more learing iterations .., and paragraph [0270], discloses parameter values may be updated or adjusted in at least some embodiment e.g., using a stochastic gradient technique..).  

With respect to claim 9, Dirac teaches elements of claim 8, furthermore, Dirac teaches the  system  further comprising: 

in response to a quantity of machine learning trials executed without an improvement in performance being below a first threshold, generate a trial parameter set for one or more subsequent machine learning trials to include a first proportion of trial parameters sampled from the uniform distribution(paragraph [0260], discloses each iteration repressing an attempted to improve the quality of the model’s predication based on the ORs analyzed up to that point) ; 60Via EFSDocket No.: 54874-568F01US/200585US01 Filing Date: September 24, 2020Customer No.: 64280 
in response to the quantity of machine learning trials executed without the improvement in performance being between the first threshold and a second threshold, generate the trial parameter set for one or more subsequent machine learning trials to include a second proportion of trial parameters sampled from the uniform distribution, the second proportion being a linear function of the quantity of machine learning trials executed without the improvement in performance(paragraph [0124], discloses deepening on the nature of distribution  of the variable, either liner or logarithmic  bin boundaries  may be selected .., different variable may be computed and paragraph [0260], discloses liner predication  model  approaches for dealing with many types of machine learing problem .., a liner model may ) ; and 
in response to the quantity of machine learning trials executed without the improvement in performance exceeding the second threshold, generate the trial parameter set for one or more subsequent machine learning trials to include a third proportion of trial parameters sampled from the uniform distribution(paragraph [0119], discloses a process of developing and refining a model may take a long time, as the developer may try to improve the accuracy of  prediction  using variety of data sets and variety of parameter).

With respect to claim 10, Dirac teaches elements of claim 1, furthermore, Dirac teaches the  system  further comprising: wherein the machine learning model comprises a natural network, a regression model, an instance-based model, a regularizations model, a decision tree, a random forest, Bayesian model, clustering model, an associative model, a dimensionality reduce model, and/or an ensemble mode (paragraph [0235], discloses a variety  of models types, including for example classification models, regression moles,  Clustering model,  natural language processing models, and paragraph [0300], discloses decision tree..) 

With respect to claim 11,  Dirac teaches a computer-implemented method(paragraph [0084], discloses  various embodiments  of methods  and apparatus for a customizable, easy-to-use machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes are described), comprising: 

generating, based at least on one or more inputs received from a client device, a data processing pipeline configured to generate a machine learning model having a set of parameters for performing a task associated with an input dataset, the data processing pipeline (Fig. 1, 142, discloses MLS job queue [pipeline], 154 algorithm parameters [ a set of parameter] , paragraph [0095], discloses one or more parameters that maybe used by the MLS to perform the operations ,  and  paragraph [0140], discloses recipes may be applied either to data record  that have already split into training data and test subset [generating data processing] …, the recipe management components  of the MLS may enable generation of each-to-understand compound models..,      a pipeline of successive transformation to be performed stating with a given input data within a single recipe.., the MLS may perform parameter)  including an orchestrator node, a preparator node, and a plurality of executor nodes, the preparator node configured to generate, based at least on the input dataset (Fig. 50, discloses initial data preparation [a preparator node], learing iterations [ executions], paragraph [0260], discloses liner prediction models are .., training mode interactively, e.g., with each iteration representing an attempt to improve .., training iterations that are based on analysis of respective sets of observation.., and paragraph [0261], discloses transformation  may be performed during an initial data preparation phase 5010 produced a set of modified or prepared observation  record [ orchestrator node]) ,  

a training dataset, the plurality of executor nodes configured to execute a plurality of machine learning trials, each of the plurality of machine learning trials being executed by at least applying, to the training dataset, a different type of machine learning model and/or a different sets of trial parameters, and the orchestrator node configured to identify, based at least on a result of the plurality of machine learning trials, the machine learning model having the set of parameters for performing the task (Fig. 24, 2702 and paragraph [0188], discloses observation records 2702 is split five different way to observation  respecting training  sets .., and Fig. 50, discloses initial data preparation [training data set]. 5020 discloses learning iterations [plurality of machine learning trials] .., 5050 production/test data set  and model execution 5050 [applying ] and production model [orchestrator node] );

 58Via EFSDocket No.: 54874-568F01US/200585US01 Filing Date: September 24, 2020Customer No.: 64280 identifying one or more pools of machine learning trials, each pool of machine learning trials being assigned for execution at a single one of the plurality of executor nodes (Figs. 3, 56-57, paragraphs [0062]- [0063], paragraph [0104], discloses provider network for a machine learing services.., each availability container 366 has its own set of MLS ..,  paragraph [00287], discloses using quantile binning transformations to capture on-liner relationships between raw input variable and prediction target variables of a machine learing model  and    paragraph [0291], discloses concurrent binning plans that may be  generating  during  a training phase  of model at machine learning ); and

 executing the data processing pipeline to generate the machine learning model for performing the task, the executing of the data processing pipeline includes executing the one or more pools of machine learning trials(paragraph [0099], discloses the MLS may require clients 164 to define data source within the .., paragraph [0100], discloses the MLS request landler, 180 may generate and store corresponding job objects within a job queue..,  various machine learing tasks may also be stored within the storage services 252 and/or the database services 255.., paragraph [0101], discloses authorization and authentication of client requests may be performed  with the help identify management serves..) .  


With respect to claim 12, Dirac teaches elements of claim 11, furthermore, Dirac teaches the  method  further comprising: 
determining a runtime for executing the plurality of machine learning trials, the runtime including a non-computation time and a computation time(Fig. 9B 952 , discloses verify that JK meets run-time validation criteria, Fig. 11,, 1110, discloses recipe run-time manager   paragraph [0451], discloses verify that the different data set meets the run time acceptance criterions the recipe and paragraph [0063], discloses run-time performance metric associated with the particular prediction runtime goal..) ; and 
generating, based at least on a ratio of computation time to non-computation time, the one or more pools of machine learning trials, each pool of machine learning trials being generated to have an above threshold ratio of computation time to non-computation time without including an above threshold quantity of machine learning trials (Fig. 43, and paragraph [0243], discloses  estimating of the contribution 4334 to predication run time cost [a ratio of computation time]) . 
 
With respect to claim 13, Dirac teaches elements of claim 11, furthermore, Dirac teaches the  method  further comprising: executing a portion of the plurality of machine learning trials using a sub-sample of the training dataset(Fig. 763, discloses sub-ample, Fig. 21, 60% sample of original data set, Fig. 38 and paragraph [0224], discloses a plurlity of jobs that may be generated for training a model that uses an ensemble of decision trees at a machine learning services ..).  



With respect to claim 14, Dirac teaches elements of claim 13, furthermore, Dirac teaches the  method   further comprising: determining, based at least on an available time budget, a sub-sampling ratio corresponding to a portion of the training dataset used for executing the portion of the plurality of machine learning trials(paragraph [0226], discloses budget  goal and paragraph [0232], discloses the goals may be include elapsed time goals for producing predication a data .., budget goals regarding the maximum billing cost per prediction) .  

With respect to claim 15, Dirac teaches elements of claim 14, furthermore, Dirac teaches the  method  wherein the sub-sampling ratio is determined by at least determining a first runtime associated with a first portion of the training dataset and a second runtime associated with a second portion of the training dataset, the second portion of the training 59Via EFSDocket No.: 54874-568F01US/200585US01 Filing Date: September 24, 2020Customer No.: 64280 dataset being a first bisection of the first portion of the training dataset, and wherein the sub- sampling ratio is determined to be a third portion of the training dataset corresponding to a second bisection between the first portion and the second portion in response to the first runtime exceeding a threshold portion of the available time budget and the second runtime not exceeding the threshold potion of the available time budget (Fig. 40, 4016, discloses prediction run-time goals, Fig. 9B 952 , discloses verify that JK meets run-time validation criteria, Fig. 11,, 1110, discloses recipe run-time manager   paragraph [0451], discloses verify that the different data set meets the run time acceptance criterions the recipe and paragraph [0063], discloses run-time performance metric associated with the particular prediction runtime goal..).  



With respect to claim 16, Dirac teaches elements of claim 13, furthermore, Dirac teaches the  method further comprising: determining a switch point at which a full training dataset is used for executing a remaining portion of the plurality of machine learning trials(paragraph [0161], discloses machine learing input data set .., in order to train and evaluate to a model, number  of filtering or input record rear rearrangement option  to be performed in a sequence on an input data stet… dividing data into N subset ..).  
With respect to claim 17, Dirac teaches elements of claim 16, furthermore, Dirac teaches the  method  wherein the switch point is determined based at least on an available time budget and a runtime associated with using the full training dataset to execute a machine learning trial, and wherein the switch point is determined to accommodate, within the available time budget, at least a single machine learning trial executed using the full training dataset (paragraph [0161], discloses machine learing input data set .., in order to train and evaluate to a model, number  of filtering or input record rear rearrangement option  to be performed in a sequence on an input data stet… dividing data into N subset .., paragraph [0232]disclose maximum amount of time to be consumed to train the model, budget not to exceeded for train the model or a time or budget limit  goals).  
With respect to claim 18, Dirac teaches elements of claim 11, furthermore, Dirac teaches the  method  further comprising: adjusting a proportion of trial parameters sampled from a uniform distribution to avoid a convergence to a local minima within a hyper-parameter space for generating the machine learning model(paragraph [0263], discloses the previously-stored parameters or weights may be updated if needed in one or more learing iterations .., and paragraph [0270], discloses parameter values may be updated or adjusted in at least some embodiment e.g., using a stochastic gradient technique..).  

With respect to claim 19, Dirac teaches elements of claim 18, furthermore, Dirac teaches the  method   further comprising: 

in response to a quantity of machine learning trials executed without an improvement in performance being below a first threshold, generate a trial parameter set for one or more subsequent machine learning trials to include a first proportion of trial parameters sampled from the uniform distribution(paragraph [0260], discloses each iteration repressing an attempted to improve the quality of the model’s predication based on the ORs analyzed up to that point) ; 60Via EFSDocket No.: 54874-568F01US/200585US01 Filing Date: September 24, 2020Customer No.: 64280 
in response to the quantity of machine learning trials executed without the improvement in performance being between the first threshold and a second threshold, generate the trial parameter set for one or more subsequent machine learning trials to include a second proportion of trial parameters sampled from the uniform distribution, the second proportion being a linear function of the quantity of machine learning trials executed without the improvement in performance(paragraph [0124], discloses deepening on the nature of distribution  of the variable, either liner or logarithmic  bin boundaries  may be selected .., different variable may be computed and paragraph [0260], discloses liner predication  model  approaches for dealing with many types of machine learing problem .., a liner model may ) ; and 
in response to the quantity of machine learning trials executed without the improvement in performance exceeding the second threshold, generate the trial parameter set for one or more subsequent machine learning trials to include a third proportion of trial parameters sampled from the uniform distribution(paragraph [0119], discloses a process of developing and refining a model may take a long time, as the developer may try to improve the accuracy of  prediction  using variety of data sets and variety of parameter).

With respect to claim 20  Dirac teaches a non-transitory computer readable medium storing instructions, when executed by a least one data processor  (Fig. 1, 162 discloses processors , Fig, 1, 166, ML algorithm implementation and Fig. 18, discloses in memory filtering operation and Fig. 34 and paragraph [0214], discloses storing representation of decision tree nodes  ) , result in operation comprising 


generating, based at least on one or more inputs received from a client device, a data processing pipeline configured to generate a machine learning model having a set of parameters for performing a task associated with an input dataset, the data processing pipeline (Fig. 1, 142, discloses MLS job queue [pipeline], 154 algorithm parameters [ a set of parameter] , paragraph [0095], discloses one or more parameters that maybe used by the MLS to perform the operations ,  and  paragraph [0140], discloses recipes may be applied either to data record  that have already split into training data and test subset [generating data processing] …, the recipe management components  of the MLS may enable generation of each-to-understand compound models..,      a pipeline of successive transformation to be performed stating with a given input data within a single recipe.., the MLS may perform parameter)  including an orchestrator node, a preparator node, and a plurality of executor nodes, the preparator node configured to generate, based at least on the input dataset (Fig. 50, discloses initial data preparation [a preparator node], learing iterations [ executions], paragraph [0260], discloses liner prediction models are .., training mode interactively, e.g., with each iteration representing an attempt to improve .., training iterations that are based on analysis of respective sets of observation.., and paragraph [0261], discloses transformation  may be performed during an initial data preparation phase 5010 produced a set of modified or prepared observation  record [ orchestrator node]) ,  

a training dataset, the plurality of executor nodes configured to execute a plurality of machine learning trials, each of the plurality of machine learning trials being executed by at least applying, to the training dataset, a different type of machine learning model and/or a different sets of trial parameters, and the orchestrator node configured to identify, based at least on a result of the plurality of machine learning trials, the machine learning model having the set of parameters for performing the task (Fig. 50, discloses initial data preparation [training data set]. 5020 discloses learning iterations [plurality of machine learning trials] .., 5050 production/test data set  and model execution 5050 [applying ] and production model [orchestrator node] );

 58Via EFSDocket No.: 54874-568F01US/200585US01 Filing Date: September 24, 2020Customer No.: 64280 identifying one or more pools of machine learning trials, each pool of machine learning trials being assigned for execution at a single one of the plurality of executor nodes (Figs. 3, 56-57, paragraphs [0062]- [0063], paragraph [0104], discloses provider network for a machine learing services.., each availability container 366 has its own set of MLS ..,  paragraph [00287], discloses using quantile binning transformations to capture on-liner relationships between raw input variable and prediction target variables of a machine learing model  and    paragraph [0291], discloses concurrent binning plans that may be  generating  during  a training phase  of model at machine learning ); and

 executing the data processing pipeline to generate the machine learning model for performing the task, the executing of the data processing pipeline includes executing the one or more pools of machine learning trials(paragraph [0099], discloses the MLS may require clients 164 to define data source within the .., paragraph [0100], discloses the MLS request landler, 180 may generate and store corresponding job objects within a job queue..,  various machine learing tasks may also be stored within the storage services 252 and/or the database services 255.., paragraph [0101], discloses authorization and authentication of client requests may be performed  with the help identify management serves..) .  


Prior art in the record. 

Dirac et al (US Pub., No., 20156/0379430 A1) discloses at a machine learning service, a determination is made that an analysis to detect whether at least a portion of contents of one  or more observation records of a first data set are duplicated in a second set of observation records is to be performed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682